It appearing from the record before this court that Elizabeth Lye, plaintiff, respondent, had paid on account of the purchase price of the property in dispute the sum of $4,000, and the judgment appealed from having failed to make provision to protect her interest in such payment, the judgment is modified by providing that should Rose Reep accept the provisions of the contract by taking title alone, she, as a condition thereof, shall pay $4,000 to Elizabeth Lye, failing which Elizabeth Lye shall have a lien upon the property for that amount. As so modified the judgment is unanimously affirmed, without costs. Findings contrary to this decision are reversed. New findings will be made in accordance herewith. Present — Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ. Settle order on notice.